Citation Nr: 0639974	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral arm 
disability.

2.  Entitlement to service connection for a back injury.

3.  Entitlement to service connection for bilateral neuromas 
with peripheral neuropathy.

4.  Entitlement to an increased evaluation for a deviated 
nasal septum, currently evaluated as noncompensable.

5.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the left hand, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1942 until 
September 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 Rating Decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  A bilateral arm condition was not incurred in or 
aggravated by active service.

2.  A back injury was not incurred in or aggravated by active 
service, nor may it be presumed to be so incurred.

3.  Bilateral neuromas with peripheral neuropathy were not 
incurred in or aggravated by active service.

4.  The veteran's deviated nasal septum is not manifested by 
nasal deviation with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction of the nasal 
passage on one side.

5.  The residual scar from a shrapnel wound to the left hand 
does not exceed 6 square inches or 39 square centimeters.

6.  The residual scar from a shrapnel wound to the left hand 
is not poorly nourished, unstable, or tender or painful on 
examination. 

7.  The residual scar from a shrapnel wound does not result 
in limitation of motion of the left hand.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a 
bilateral arm condition have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).

2. The criteria for a grant of service connection for a back 
injury have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).

3.  The criteria for a grant of service connection for 
bilateral neuromas with peripheral neuropathy have not been 
met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

4.  The criteria for an initial compensable disability rating 
for deviated septum, residual of fractured nose, are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.15, 4.97, Diagnostic Code 6502 (2006).

5.  The criteria for a compensable evaluation for residuals 
of a shrapnel wound of the left hand have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); C.F.R. §§ 3.102, 4.1-
4.15, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 5229, 7803, 
7804, 7805 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

First, VA has a duty to notify a claimant and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  This notification obligation 
was accomplished by way of letters from the RO to the veteran 
dated in March 2002, April 2002, October 2003, June 2004, 
January 2005 and April 2006.  These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any evidence in his possession that 
pertains to his claim.  

The April 2006 letter explained how the RO assigns disability 
ratings and effective dates if a claim for service connection 
is granted.  The veteran was advised that disability ratings 
would be determined on the level of the disability and depend 
upon the nature and symptoms of the condition, severity and 
duration of the symptoms and the impact of the condition on 
employment, and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which requires VA provide 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if the claim for service 
connection is awarded.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records and private medical 
records are associated with the claims file.  Additionally, 
the veteran was afforded a VA examination and provided 
testimony at an RO hearing in April 2004.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide his claim.  In fact, in a March 2006 statement 
the veteran advised the RO that he had no additional evidence 
to submit.  As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

Service Connection Claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran served in combat, as evidenced by his receipt of 
the Purple Heart. His   assertion of what occurred in combat 
(i.e., the in service incident) is presumed credible, but 
only as to the in-service events.  38 U.S.C.A § 1154(b) 
(Providing in substance that in the case of veterans of 
combat, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).  

Bilateral Arm Condition

The veteran seeks service connection for a bilateral arm 
condition.  Specifically, during the April 2004 RO hearing, 
the veteran alleged his left arm was weak, swollen and 
"tingled" and the right arm tingled.  The veteran reported 
pain that occasionally radiated to the shoulder.  The veteran 
explained his arms were injured when they hit the inside of a 
tank.  He denied receiving any medical treatment for the arms 
and reported he treated with pain killers.  

To the extent that the veteran currently has or complains of 
pain and tingling in his arms, it has not been linked to any 
diagnosed disorder.  In this respect, it is not a disorder 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  A threshold 
requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence 
of a current disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran has not submitted any medical evidence of a current 
diagnosed disability for which service connection may be 
granted.  As such, the claim must be denied.

Back Injury

The veteran also seeks service connection for a back 
condition.  During the April 2004 RO hearing, the veteran 
explained he slid off the top of the tank and scraped his 
back.  

Medical evidence include VA outpatient treatment records 
which report a history of a back injury.  However, these 
records fail to provide the date of the injury and note no 
residuals or treatment from the injury.  A November 1994 
private medical record noted a magnetic resonance imaging 
test (MRI) of the lumbar spine reflected degenerative disc 
disease but no specific disc herniation.  An August 2002 VA 
medical record reflected complaints of intermittent back pain 
after falling down.  

Service connection is not warranted.  Service medical records 
contain no complaints, diagnosis or treatment for a back 
injury.  In fact, the September 1945 examination performed in 
connection with the veteran's separation from service noted 
no musculoskeletal defects.  While the veteran's account of 
sliding off the tank during an attack is presumed credible, 
there is no competent medical evidence of a nexus.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  None of the evidence 
of record links the degenerative disc disease diagnosed in 
1994 to any incident of the veteran's active service.

Nor is there any evidence of continuity of symptomatology as 
the first and only diagnosis of a back condition is the 
November 1994 diagnosis (i.e. approximately 49 years after 
the veteran's separation from service).  The gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  The gap in evidence also illustrates the 
veteran did not have arthritis manifested to a compensable 
degree within one year of his separation from service.  As 
such, service connection under 38 U.S.C.A. § 1112 and 
38 C.F.R. §§ 3.307 and 3.309 is not warranted.

Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Neuromas with Peripheral Neuropathy

Evidence of record reflects the veteran had bilateral 
neuromas which were surgically removed.  Medical evidence 
also documents a diagnosis and treatment for peripheral 
neuropathy.  The remaining question, therefore, is whether 
there is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

Service medical records fail to document complaints, 
treatment or diagnoses of bilateral neuromas or peripheral 
neuropathy.  In fact, the September 1945 examination 
performed in connection with the veteran's separation from 
service noted no abnormalities of the feet or neurological 
problems.  

In the Notice of Disagreement, the veteran alleged his 
neuropathy was a result of exposure to cold weather in 
England and the conditions of being in a tank during the 
Battle of the Bulge.  During the April 2004 RO hearing, the 
veteran explained that the tank was cramped and subject to 
extreme weather conditions.  He alleged he had frostbite in 
service but denied seeing a medic for the condition.  

As explained above the veteran served in combat and as such, 
his assertion of what occurred in combat (i.e., the in 
service incident) is presumed credible.  38 U.S.C.A § 
1154(b).  However, the presumption of credibility only 
attaches to the veteran's account of the in-service event, 
and the evidence must nonetheless approximate a finding that 
the in-service event caused or aggravated the disability in 
question.  Such a finding is usually based upon competent 
medical evidence, and it is upon the lack of such evidence in 
this case that the claims will be denied.  

Private medical records dated in November 1993 concluded with 
the impression of demyelinative peripheral neuropathy, 
probably on an immune basis.  A June 1994 private medical 
record described the peripheral neuropathy as autoimmune 
related.  None of the evidence of record relates the neuroma 
or the peripheral neuropathy to any incident during the 
veteran's active service.

Nor is there any evidence of continuity of symptomatology.  
The first diagnosis of a neuroma or peripheral neuropathy is 
dated in October 1993 (i.e. approximately 48 years after the 
veteran's separation from service).  The gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. Principi, supra.    

Without continuity of symptomatology or evidence of a nexus, 
service connection is not warranted.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  When the veteran is appealing the 
initial assignment of a disability rating, as in the 
veteran's claim for a deviated septum, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Deviated Septum

Service connection for a deviated nasal septum was granted by 
the RO in a September 2002 rating decision.  At that time, a 
noncompensable evaluation was assigned under 38 C.F.R. 
§ 4.97, Diagnostic Code 6502.  The veteran appealed this 
rating evaluation and contends the current evaluation does 
not accurately reflect the severity of his disability.

Diagnostic Code 6502 only allows for the assignment of a 10 
percent rating upon a showing of traumatic nasal deviation 
with 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  An evaluation 
under Diagnostic Code 6504 requires evidence of loss of part 
of the nose with exposed nasal passages.

The veteran underwent a VA examination in April 2005.  The 
veteran reported nasal blockage more in the right nostril 
than the left nostril.  He reported it was difficult to 
breath through the nose and it bothered him at night.  He 
denied use of oxygen.  The veteran indicated he used a nasal 
spray.  He denied a history of allergies but reported 
occasional nose bleeds.  Clinical examination revealed a 
deviated nasal septum.  The nose was shifted to the left and 
the right nostril was smaller in size.  A normal amount of 
mucous in both nostrils was visualized.  There were no polyps 
or post nasal discharge.  The air flow from the right nostril 
was approximately 20 percent of normal and the left nostril 
was 30-40 percent of normal. 

Given the evidence as outlined above, the Board finds that 
the noncompensable evaluation currently assigned for 
residuals of a fractured nose is the most appropriate rating.  
Although the veteran complains of difficulty breathing the 
evidence of record does not demonstrate 50 percent 
obstruction of both nasal passages or total obstruction of 
one nasal passage.  There is also no evidence of a loss of 
part of the nose or of exposed nasal passages so as to allow 
for assignment of a rating under Diagnostic Code 6504.  

The veteran's deviated nasal septum does not more closely 
approximate the criteria for a compensable disability rating 
at any point during the pendency of this appeal, and as such 
a staged rating is not appropriate. See 38 C.F.R. § 4.7 
(2005); see also Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for a deviated 
nasal septum.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Residuals of a Shrapnel Wound to the Left Hand

The RO granted service connection for residuals of a shrapnel 
wound to the left hand in a September 1946 rating decision.  
At that time a 10 percent disability rating evaluation was 
assigned under Diagnostic Code 5301.  Subsequently, in a 
September 1951 rating decision, the veteran was advised that 
the rating would be decreased as the injury had improved.  
The veteran did not appeal the reduction of benefits.  In 
March 2002, the veteran applied for an increased rating 
evaluation for the residuals of a shell fragment wound to the 
left hand arguing the disability had increased in severity.

As there is no evidence of a continued muscle injury, the 
veteran's residual scar from a shrapnel wound to the left 
hand would be evaluated under 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  On August 30, 2002, the Schedule for Rating 
Disabilities of the skin was amended.  As the veteran filed 
his claim before the amended ratings became effective, the 
Board will examine whether an increased rating is warranted 
under either set of rating criteria.  

Criteria in effect prior to the revision in 2002 allowed for 
a 10 percent evaluation for superficial, poorly nourished 
scars, with repeated ulceration, or superficial scars which 
are tender and painful on objective demonstration. 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, respectively (2001).

Under the current Diagnostic Code 7801, a 10 percent 
evaluation is warranted for scars, other than head, face, or 
neck, that are deep or that cause limited motion, and have an 
area exceeding 6 square inches (39 sq. cm.).  Under 
Diagnostic Code 7802, a 10 percent rating is warranted for 
scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion and measure 144 square 
inches (929 sq. cm.) or greater.  Diagnostic Code 7803 
provides for a 10 percent rating for unstable, superficial 
scars.  Diagnostic Code 7804 allows for a 10 percent rating 
for superficial scars that are painful on examination. 38 
C.F.R. § 4.118 (20096).

Diagnostic Code 7805 has remained unchanged and provides for 
scars to be rated upon the limitation of motion of the part 
affected.  Prior to August 2002, compensable evaluations for 
the digits of the hands were only available upon a showing of 
favorable or unfavorable anklyosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5227 (2001).  Under the criteria 
effective in August 2002, Diagnostic Code 5229 allows for a 
10 percent evaluation for limitation of motion of the index 
finger with a gap of 1 inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5229.

During an August 2002 VA examination, the veteran complained 
of aching and numbness in the location of the scar in the 
left hand.  He described it as an intermittent throbbing 
sensation.  Clinical examination revealed a very faint scar 
(described by the examiner as difficult to see) on the back 
of the left hand between the first and second metacarpal bone 
area.  The scar measured about an inch and was nontender and 
well-healed.  The grasp and fist of the left hand was normal.  
No muscle atrophy was noted.  Upon repeated testing the grasp 
was occasionally found to be 10 percent less than the right 
hand.  Sensation to touch and pinprick was noted, although 
the veteran reported he felt a little less in the location of 
the scar.  The assessment was service connected shrapnel 
wound to the left hand with a superficial scar.

An August 2002 x-ray of the left hand revealed moderate 
degenerative disease of all the interphalangeal joints.  
There was evidence of narrowing of several of the 
metacarpophalangeal joints with degenerative changes.  
Degenerative disease was seen in the joints between the 
multangular bones and bases of first and second metacarpal 
bones.  Rounded opacity was noted on the volar aspect of the 
base of the middle metacarpal and within the soft tissues.  
The impression was degenerative arthritis of hand fingers and 
wrist.

The veteran underwent a VA examination in April 2005 to 
assess the severity of the residuals of shrapnel wound to the 
left hand.  The veteran denied having any shrapnel remaining 
in the left hand.  He complained of pain and reported it was 
weaker than the right hand.  The examiner was unable to 
visualize any major scar.  The examiner noted a faint 
possible scar on the back of the hand between the first and 
second metacarpal bone area.  The veteran reported taking 
painkillers.  Prior x-rays revealed degenerative arthritis of 
the hand, fingers and wrist.  Clinical inspection of the hand 
revealed external degenerative changes of both hands 
compatible with age.  There was a possible faint scar 
measuring approximately one inch.  The veteran reported it 
healed over the years.  There was no tenderness and the 
veteran was able to make a good fist in both hands.  Grasp 
was slightly less in the left hand by 20-30 percent.  The 
veteran was able to oppose the fingers with the thumb.  
Sensation to touch and pinprick varied but the veteran 
reported feeling less on the back of the left hand.  The 
assessment was service connected shrapnel wound to the left 
hand with a superficial scar.

Based on this evidence, the Board finds that the veteran's 
scar does not warrant a compensable evaluation under either 
of the criteria in effect before and after August 30, 2002.  
The evidence does not demonstrate the scar was poorly 
nourished with repeated ulceration or was tender and painful 
upon examination as required by the rating criteria in effect 
prior to August 2002.  Nor is there evidence that the scar 
covers an area or areas exceeding 6 square inches (39 sq. 
cm.), is superficial and unstable, or is painful on 
examination which would warrant a compensable rating under 
the criteria that went into effect in August 2002.  In 
addition, the veteran is not shown to be entitled to a 
compensable evaluation under Diagnostic Code 7805 as there 
was no indication the scar caused limitation of motion of the 
hand or fingers.  Therefore, the noncompensable evaluation 
currently assigned is appropriate.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

Service connection for a bilateral arm condition is denied.

Service connection for a back condition is denied.

Service connection for bilateral neuromas with peripheral 
neuropathy is denied.

An increased compensable rating evaluation for a deviated 
septum is denied.

An increased compensable rating evaluation for residuals of a 
shell fragment wound to the left hand is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


